Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Anthony Littek appeals the district court’s order accepting the recommendation of the magistrate judge and denying his motion for a preliminary injunction, We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Littek v. Clarke, No. 7:16-cv-00072-JLK-PMS, 2016 WL 2689906 (W.D. Va. May 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED